UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36352 AKEBIA THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8756903 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 245 First Street, Suite 1100, Cambridge, MA (Address of Principal Executive Offices) (Zip Code) (617) 871-2098 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatOctober 31,2016 Common Stock, $0.00001 par value 38,324,472 NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are being made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, or PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA. Forward-looking statements involve risks and uncertainties. All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” or the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: • the projected timing of (1)our PRO2TECT and INNO2VATE clinical programs, (2) submission of a new drug application, or NDA, for vadadustat, and (3) commencement of Phase 1 clinical studies of AKB-6899; • the pace of enrollment for the PRO2TECT and INNO2VATE clinical programs; • our plans to seek a geographic collaboration for the development and commercialization of vadadustat outside the United States; • our development plans with respect to vadadustat and AKB-6899; • the timing or likelihood of regulatory filings and approvals, including any required post-marketing testing or any labeling and other restrictions; • our plans to commercialize vadadustat, if it is approved; • the implementation of our business model and strategic plans for our business, product candidates and technology; • our commercialization, marketing and manufacturing capabilities and strategy; • our competitive position; • our intellectual property position; • developments and projections relating to our competitors and our industry; • our estimates regarding expenses (including those associated with the PRO2TECT and INNO2VATE clinical programs), future revenue, capital requirements and needs for additional financing; and • other risks and uncertainties, including those listed under Part II, Item1A. Risk Factors. All forward-looking statements in this Quarterly Report on Form 10-Q involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part II, Item1A. Risk Factors and elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. Akebia Therapeutics, Inc. Table of Contents Part I. Financial Information Item1–Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2016 and December31, 2015 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2016 and 2015 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item2–Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3–Quantitative and Qualitative Disclosures about Market Risk 33 Item4–Controls and Procedures 33 Part II. Other Information Item1–Legal Proceedings 34 Item1A–Risk Factors 35 Item2–Unregistered Sales of Equity Securities and Use of Proceeds 58 Item3–Defaults upon Senior Securities 58 Item4–Mine Safety Disclosures 58 Item5–Other Information 58 Item6–Exhibits 59 Signatures 60 PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS. AKEBIA THERAPEUTICS, INC. Condensed Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) September30, December31, Assets Current assets: Cash and cash equivalents $ $ Available for sale securities Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred offering costs — Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred rent 69 Deferred revenue — Other non-current liabilities 7 5 Total liabilities Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock $0.00001 par value, 25,000,000 shares authorized at September 30, 2016 and December 31, 2015; 0 shares issued and outstanding at September 30, 2016 and December 31, 2015 — — Common stock: $0.00001 par value; 175,000,000 shares authorized at September 30, 2016 and December 31, 2015; 38,253,190 and 30,662,218 shares issued and outstanding at September 30, 2016 and December 31, 2015, respectively — — Additional paid-in capital Treasury stock, at cost, 0 shares in 2016, 8,643 shares in 2015 — ) Accumulated other comprehensive loss (7 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (in thousands, except share and per share data) Three Months Ended Nine Months Ended September30, September30, Operating expenses: Research and development $ General and administrative Total operating expenses Operating loss ) Other income (expense): Interest income Other income (expense) ) 64 ) Net loss $ ) $ ) $ ) $ ) Net loss per share applicable to common stockholders - basic and diluted $ ) $ ) $ ) $ ) Weighted-average number of common shares used in net loss per share applicable to common stockholders—basic and diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) - unrealized gain (loss) on securities ) 20 (7 ) (7 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended September30, 2016 September30, 2015 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 85 Amortization of premium/discount on investments Loss on disposal of property and equipment — Stock-based compensation Changes in operating assets and liabilities: Prepaid expenses and other current assets ) Accounts payable Accrued expense Deferred revenue — Deferred rent ) Net cash used in operating activities ) ) Investing activities: Purchase of equipment ) ) Proceeds from the maturities of available for sale securities Purchase of available for sale securities ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from the issuance of common stock, net of issuance costs Proceeds from the sale of stock under employee stock purchase plan Proceeds from the exercise of stock options 70 Payments on capital lease obligations ) (5 ) Net cash provided by financing activities Decrease in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Non-cash financing activities Unpaid follow-on offering costs $ 65 $ — Assets acquired under capital lease $ — $ 12 See accompanying notes to unaudited condensed consolidated financial statements 6 Akebia Therapeutics, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) September 30, 2016 1. Nature of Organization and Operations Incorporated in Delaware in 2007, Akebia Therapeutics, Inc. (Akebia, or the Company) is a biopharmaceutical company focused on the development of novel proprietary therapeutics based on hypoxia inducible factor, or HIF, biology and the commercialization of these products for patients with serious unmet medical needs. HIF is the primary regulator of the production of red blood cells, or RBCs, in the body and a potentially novel mechanism for the treatment of anemia secondary to chronic kidney disease, or CKD. Pharmacologic modulation of the HIF pathway may also have broader therapeutic applications in acute renal failure, organ protection, ischemia-reperfusion injury, cancer, ophthalmology, and inflammatory diseases. The Company’s lead product candidate, vadadustat, is being developed as a once-daily, oral therapy for the treatment of anemia of CKD.The Company has successfully completed Phase 2 development demonstrating that vadadustat can safely and predictably raise hemoglobin levels in patients with anemia related to CKD.The Company has commenced its vadadustat Phase 3 program, which includes the PRO2TECT studies for non-dialysis patients with anemia secondary to CKD and INNO2VATE studies for dialysis-dependent patients. The Company’s operations to date have been limited to organizing and staffing the Company, business planning, raising capital, acquiring and developing its technology, identifying potential product candidates and undertaking preclinical and clinical studies. The Company has not generated any product revenue to date and may never generate any product revenue in the future. The Company’s product candidates are subject to long development cycles and the Company may be unsuccessful in its efforts to develop, obtain regulatory approval for or market its product candidates. The Company is subject to a number of risks including, but not limited to, the need to obtain adequate additional funding, including the resources necessary to fund its recently commenced global Phase 3 development of vadadustat in non-dialysis and dialysis patients with anemia related to CKD. In December 2015, the Company began dosing patients in its Phase 3 vadadustat program in non-dialysis patients, PRO2TECT. The Company initiated its Phase 3 program of vadadustat in dialysis-dependent patients, INNO2VATE, in August 2016 and anticipates full enrollment by early 2018. The Company has engaged a clinical research organization for the PRO2TECT and INNO2VATE programs. The Company expects the cost of the Phase 3 program to be in the range of $80,000 to $85,000 per patient, and it plans to enroll approximately 3,100 patients in PRO2TECT and approximately 2,600 patients in INNO2VATE.
